Citation Nr: 0801329	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an umbilical 
hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to August 
1989.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  When this case was before the Board in August 2007, 
it was remanded to the RO for further development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's hepatitis C was incurred in or aggravated by 
his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's umbilical hernia was incurred in or aggravated 
by his active service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for an umbilical hernia is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2003, April 2005, 
January 2006, March 2006, April 2007, and August 2007; a 
rating decision in February 2004; a statement of the case in 
November 2004; and a supplemental statement of the case in 
October 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the August 2007 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination with respect to 
these claims because the evidence does not establish that the 
veteran suffered an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  No compensation shall be 
paid, however, if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1131.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
Hepatitis C

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for hepatitis C.

The veteran contends that he contracted hepatitis C on active 
duty while stationed in abroad, where he claims there was a 
big hepatitis C epidemic.  He indicated that he was not 
tested for the disease.  In August 2007 testimony before the 
Board, the veteran testified that he might have been exposed 
to hepatitis as a mechanic in service, but denied any organ 
replacement or hemodialysis.  He admitted to recreational 
cocaine use, but denied intravenous drug use.  When asked 
about high-risk sexual activity, he admitted only that he 
"dated girls in Panama."

Service medical records include a March 1985 enlistment 
examination report which reflects a history of gonorrhea two 
years prior to service with no sequela.  However, reports of 
the March 1985 enlistment examination, September 1987 yearly 
examination, and July 1989 separation examination are void of 
findings, complaints, symptoms, or diagnoses attributable to 
hepatitis.  In addition, the veteran denied any liver 
trouble, jaundice, or hepatitis in medical histories dated in 
July 1989 and March 1985.  A January 1989 note reflects that 
he received a DUI and a June 1989 note reflects a history of 
alcohol abuse (ETOH), receipt of a DUI, and an AR15 for 
intoxication while on duty.  In an August 1988 health 
questionnaire for dental treatment he denied having hepatitis 
or yellow jaundice.

Private hospital records show that the veteran was in a 
detoxification program from October 1997 to January 1998 and 
presented with an eighteen to twenty year history of alcohol 
abuse.  His condition was then diagnosed as poly-substance 
abuse.

VA medical records dated in May 2003 indicate that he had a 
positive hepatitis C virus qualitative test.  A July 2003 
report reflects that he had not consumed alcohol within the 
past three months or abused cocaine within the past four 
months.  VA medical records dated from February 2005 to June 
2005 reflect attendance and participation in a chemical 
dependence aftercare treatment program.  A July 2007 report 
reflects a diagnosis of hepatitis C.
The veteran submitted a hepatitis risk factor form in August 
2003 in which he admitted to intravenous drug use while 
stationed at Ft. Campbell, Kentucky; intranasal cocaine use 
when stationed in Panama in 1985; and high-risk sexual 
activity with heavy substance abuse.  He denied the shared 
use of toothbrushes or razors, but stated that someone could 
have used the items without his knowledge.  He also denied 
having a blood transfusion, exposure to contaminated blood, 
or acupuncture with non-sterile needles.  The Board notes 
that the veteran's admission of intravenous drug use 
contradicts August 2007 testimony before the Board in which 
he denied use of the same.

The veteran's post-service medical records are negative for 
any diagnosis of a hepatitis C until many years after 
separation from active service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence shows that the veteran has hepatitis C, the record 
does not include a competent medical opinion linking the 
disease to the veteran's active duty, although the veteran 
provided a history of intravenous drug use and high-risk 
sexual activity in service which are risk factors in 
acquiring hepatitis C.  The Board notes that service-
connection cannot be granted for hepatitis acquired due to 
intravenous drug use during service.  Finally, the service 
medical records are void of any findings, symptoms, 
complaints, or diagnoses attributable to hepatitis.  In the 
absence of competent medical evidence linking any current 
hepatitis C to service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
hepatitis C began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current hepatitis C was 
incurred in or aggravated by service because there is no 
competent medical evidence of record establishing any link 
between the veteran's hepatitis and his service.  Therefore, 
service connection for hepatitis must be denied.

Umbilical Hernia

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for an umbilical hernia.

The veteran contends that he had an umbilical hernia in 
service, but that it did not bother him enough to seek 
treatment.

Service medical records include reports of a March 1985 
enlistment examination, September 1987 yearly examination, 
and July 1989 separation examination which are void of 
findings, complaints, symptoms, or diagnoses attributable to 
an umbilical hernia.  In addition, the veteran denied any 
rupture or hernia in medical histories dated in July 1989 and 
March 1985.

VA medical records dated in July 2003 show he presented for 
treatment for enlargement of his umbilical hernia which was 
present for years, but recently caused more pain.  A July 
2003 surgery note states that he noticed a bulge of his 
umbilicus in 1986, but that it was asymptomatic until three 
months prior when he entered an alcoholic detoxification 
program and noticed pain around the bulge.  In August 2003, 
he underwent hernia repair surgery.  A January 2004 medical 
record shows a diagnosis of status post umbilical hernia 
repair and treatment of a rash on the upper abdomen for which 
he was prescribed a steroidal cream.  VA medical records 
dated in October 2006 are negative for any complaints or 
reports of residuals of an umbilical hernia.

The veteran's post-service medical records are negative for 
any diagnosis of an umbilical hernia until many years after 
separation from active service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence shows that the veteran had an umbilical hernia, the 
record does not include a competent medical opinion linking 
the hernia to the veteran's active duty.  In addition, the 
service medical records are void of any findings, symptoms, 
complaints, or diagnoses attributable to an umbilical hernia.  
In the absence of competent medical evidence linking any 
umbilical hernia or any current residuals thereof, service 
connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his 
umbilical hernia began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any umbilical hernia or current 
residuals thereof were incurred in or aggravated by service.  
Therefore, service connection for an umbilical hernia must be 
denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for an umbilical hernia is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


